Order entered November 5, 2013




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-13-00182-CR
                                      No. 05-13-00183-CR
                                      No. 05-13-00184-CR
                                      No. 05-13-00185-CR

                           THOMAS EPPELSHEIMER, Appellant

                                                V.

                              THE STATE OF TEXAS, Appellee

                   On Appeal from the Criminal District Court No. 6
                                 Dallas County, Texas
      Trial Court Cause Nos. F11-71623-X, F11-71319-X, F11-71624-X, F11-71625-X

                                           ORDER
       On October 9, 2013, the Court ordered court reporter Jan Cherie Williams to file, within

fifteen days, a supplemental record containing State’s Exhibit no. 16, a CD. To date, Ms.

Williams has not filed the supplemental reporter’s record containing the exhibit.

       Additionally, on October 9, 2013, we ordered the Dallas County District Clerk to file

supplemental clerk’s records in these appeals containing the cost bills. Although we have

received supplemental clerk’s records in three of the cases, we have not received the

supplemental clerk’s record for cause no. 05-13-00184-CR (trial court no. F11-71624-X).
        Accordingly, the Court ORDERS court reporter Jan Cherie Williams to file, within TEN

DAYS of the date of this order, a supplemental record containing a copy of State’s Exhibit no.

16, a CD. If Ms. Williams does not file the supplemental record with the exhibit within the time

specified, the Court will utilize the available remedies, including ordering that she not sit as a

court reporter until the record is filed in these appeals.

        We ORDER the Dallas County District Clerk to file, within TEN DAYS of the date of

this order, a supplemental clerk’s record containing a detailed itemization of the costs assessed

in cause no. 05-13-00184-CR (tr. ct. no. F11-71624-X), including but not limited to, specific

court costs, fees, and court appointed attorney fees. In accordance with Texas Code of Criminal

Procedure article 103.001, the cost bill shall be signed by the officer who charged the cost or the

officer who is entitled to receive payment for the cost.             We further ORDER that the

supplemental clerk’s record include a document explaining any and all abbreviations used to

designate a particular fee, cost, or court appointed attorney fee.

        We DIRECT the Clerk to send copies of this order, by electronic transmission, to: the

Honorable Jeanine Howard, Presiding Judge, Criminal District Court No. 6; Jan Cherie

Williams, official court reporter, Criminal District court No. 6; Gary Fitzsimmons, Dallas

County District Clerk; the Dallas County District Clerk’s Office, Criminal Records Division; and

to counsel for all parties.


                                                        /s/   LANA MYERS
                                                              JUSTICE